Citation Nr: 1733717	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  15-26 526	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a thoracolumbar spine disorder.

2.  Entitlement to service connection for a cervical spine disorder.

3.   Entitlement to service connection for hypertension, to include as secondary to service-connected PTSD.

4.  Entitlement to service connection for headaches, to include as secondary to service-connected erectile dysfunction.

5.  Entitlement to service connection for hepatitis C.

6.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran had active service from September 1974 to September 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, and December 2014 and May 2015 rating decisions from the RO in Winston-Salem, North Carolina.  Jurisdiction is with the RO in Winston-Salem, North Carolina.

In August 2016, the Board remanded the matters on appeal to the Agency of Original Jurisdiction (AOJ) for additional development.  The case has since returned to the Board for the purpose of appellate disposition.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900I (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The matters of service connection for thoracolumbar spine and cervical spine disorders and headaches, as well as the claim for TDIU are addressed in the REMAND portion of the decision below, and are REMANDED to the AOJ. VA will notify the Veteran if further action is required


FINDINGS OF FACT

1. Hypertension did not manifest in service or within one year of separation from service and is not otherwise related to service.

2.  Hypertension is not caused or aggravated by service-connected PTSD.

3.  Hepatitis C did not manifest in service and is not otherwise attributable to service.

4.  The Veteran's PTSD has been productive of occupational and social impairment, with deficiencies in most areas, due to such symptoms as irritability, continuous anxiety, and suicidal thoughts.   


CONCLUSIONS OF LAW

1. Hypertension was not incurred in or aggravated by active service, may not be presumed to have been incurred therein, and is not secondary to service-connected PTSD.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).

2.  Hepatitis C was not incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).

3.  The criteria for a 70 percent rating for PTSD are met.  38 U.S.C.A. §§ 1155, 5107, 5110(b) (West 2014); 38 C.F.R. §§ 3.102, 3.400, 4.7, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of VCAA were codified as amended at 38 C.F.R. § 3.159 (2016).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In regard to the claims for service connection and increased rating, in October 2014 and May 2015 pre-rating letters, the RO notified the Veteran of the evidence needed to substantiate the claims.  The letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide. Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran has substantiated his status as a veteran. The Veteran was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claims, in the above letters.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claims.  Social Security Administration (SSA) records have also been obtained, pursuant to the Board's remand instructions.  He has not identified any outstanding evidence or provided authorization to obtain outstanding evidence that is relevant to the claim being decided.  

The Veteran has been afforded various VA examinations to assess the nature and severity of his service-connected PTSD, to include in December 2016 pursuant to the Board's remand instructions.  As the examination includes consideration of the Veteran's history, and was based on review of the Veteran's symptoms and complaints, it is adequate for adjudication purposes.

Pursuant to the Board's remand, the Veteran was afforded examinations in December 2016 to determine the nature and etiology of the claimed hypertension and hepatitis C.  The Board has considered the Veteran's contention that the VA examinations were inadequate and the examiner was not qualified to provide an opinion with respect to these matters.  The Board's review of the report reflects a thorough review of the Veteran's medical history and complete medical examination.  She provided the responses to the questions posed with medical rationale in support of the opinion.  Accordingly, the Board finds that remand for additional examination is not warranted

Moreover, based on the foregoing, the Board also concludes that there has been compliance with its remand instructions with regard to the claims herein decided.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

For these reasons, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims on appeal herein decided are thus ready to be considered on the merits.

II. Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

With chronic disease shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b). To show a chronic disease in service, a combination of manifestations sufficient to identify the disease entity is required, as is sufficient observation to establish chronicity at the time. 38 C.F.R. § 3.303(b). The Court has established that 38 C.F.R. § 3.303(b) applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 U.S.C.A. § 1101. With respect to the current appeal, that list includes cardiovascular-renal disease.  See 38 C.F.R. § 3.309(a).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including cardiovascular-renal disease, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  However, in order for the presumption to apply, the evidence must indicate that the disability became manifest to a compensable (10 percent) degree within one year of separation from service. See 38 C.F.R. § 3.307.

The claimant bears the burden of presenting and supporting his/her claim for benefits. 38 U.S.C.A. § 5107(a); see Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record. 38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  

A. Hypertension

The Veteran contends that his hypertension first manifest in service, or, in the alternative, is secondary to service-connected PTSD.

The Veteran's service treatment records included no complaint, finding, or diagnosis with respect to the claimed hypertension.  The Veteran denied high or low blood pressure on report of medical history at discharge in April 1976, and blood pressure was 120/70 on discharge examination in April 1976.

Post-service VA treatment records reflect diagnosis of hypertension as early as 2009.  Earlier VA treatment records specifically deny history of hypertension.

In support of his claim for service connection on a secondary basis, the Veteran submitted a medical journal article discussing the relationship between blood pressure and pain, which notes that a study showed that chronic pain may be associated with an increased risk of hypertension.

On VA examination in December 2016, the Veteran reported that he was unaware of having hypertension while on active duty.  He recalled starting treatment for hypertension in approximately 2006.  He reported that he had symptoms, including dizziness, headache, and nervousness, before diagnosis.  

The examiner diagnosed hypertension and noted a date of diagnosis of 2009.

After examination and review of the claims file, the examiner opined that it is less likely than not that the claimed hypertension was incurred in or is otherwise related to service, noting that there was no record or evidence that the Veteran was treated for or had elevated blood pressure while on active duty.

With respect to secondary service connection, the examiner opined that the claimed hypertension is less likely than not proximately due to or a result of the Veteran's service-connected PTSD.  The examiner noted that she reviewed the journal article, which discussed chronic pain and hypertension.  There was no evidence that PTSD caused high blood pressure.  She acknowledges that fear could cause a temporary rise in blood pressure; this was not normally sustained and subsided as the fear subsided.  As for whether hypertension is aggravated beyond the natural progression by PTSD, the examiner also found such a relationship less likely than not.  In so finding, the examiner noted that the Veteran's blood pressure was well-controlled on medication, with no sign of aggravation in the available medical records.

In a February 2017 written correspondence, the Veteran expressed that he disagreed with the VA examiner's opinion, and that his hypertension may or may not have occurred on active service, as he his mental disorder that originated in service was not diagnosed until after service separation.  He reported that his blood pressure was elevated during episodes of stress and anxiety.

The Veteran also submitted a copy of a prior Board decision in which the veteran was granted service connection for hypertension as secondary to PTSD.

Here, there is no credible evidence that the Veteran's hypertension had its onset in service or is otherwise related to service.  In this case, the record does not document hypertension for many years after service.  VA treatment records note diagnosis of hypertension in 2009.  The Board notes that the passage of many years between discharge from active service and the documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and any medical complaints or documentation of a claimed disability is a factor that weighs against a claim for service connection).  See 38 C.F.R. § 3.303(b).

Moreover, the only pertinent medical opinion of record is that of the December 2016 VA examiner, who had a thorough review of all pertinent evidence and found it less likely than not that the Veteran's hypertension had its onset in service or is otherwise related to service. Thus, the only credible, probative opinion of record weighs against the claim, and the Veteran has not presented or identified any medical opinion or other competent evidence that, in fact, supports his claim.

The Board has considered the Veteran's contentions to the effect that his hypertension could have started in service stemming from a psychiatric disorder that originated in service but was undiagnosed at that time.  The Veteran is competent to testify as to his observations, but this testimony must be weighed against the other evidence of record.  In this case, the Veteran's current recollections are not consistent with the VA examiner's opinion, which-based on review of service treatment records and his recorded blood pressure readings-found that hypertension did not manifest in service or for many years after.  The Board places greater probative weight to the VA opinion as this examiner has greater training and expertise than the Veteran to determine whether the Veteran manifested hypertension symptoms in service, or continuous hypertension symptoms since service.  The Board further observes that the Veteran's recollections are not supported by the record as his documented blood pressure readings do not show that diagnosis of hypertension until many years after service.  

Likewise, there is no credible evidence that the disability first manifest in service or within one year of service.  Despite the Veteran's report of earlier onset of symptoms such as dizziness, VA treatment records prior to 2009 do not disclose earlier diagnosis of hypertension and there is otherwise no other indication of onset of hypertension within one year of discharge from service.  Thus, the Board concludes that hypertension was first manifest years post service and that there is no nexus to service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309.

With respect to the secondary service-connection claim, none of the available treatment records suggests a relationship between the Veteran's hypertension and his PTSD, and the only pertinent medical opinion of record is that of the December 2016 VA examiner, who had a thorough review of all pertinent evidence and found it less likely than not that the Veteran's hypertension was due to or aggravated by the service-connected PTSD.  Thus, the only probative opinion regarding secondary service connection weighs against the claim, and the Veteran has not presented or identified any medical opinion or other competent evidence that, in fact, supports his claim.
To the extent that the Veteran advances his own interpretation of his medical condition indicating that his current hypertension is related to service, or to the service-connected PTSD, the Board acknowledges that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).  In any event, the probative value of the Veteran's general assertions in this regard is outweighed by the probative value of the specific, reasoned opinion of the physician who performed the December 2016 VA examination.

In addition, the Board has considered the medical article submitted by the Veteran purporting to demonstrate a relationship between pain and hypertension. The Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discussed generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Sacks v. West, 11 Vet. App. 314 (1998); see also Wallin v. West, 11 Vet. App. 509 (1998).

In this case, however, the medical text evidence is not accompanied by an opinion of a medical professional. Additionally, to the extent that the article suggests a possible relationship between PTSD and hypertension, it fails to establish with any degree of certainty a relationship between the Veteran's PTSD and his development of hypertension.  It also fails to establish a causal relationship between PTSD and hypertension, and more specifically a relationship between the two in the Veteran's case.

Finally, the Board has considered the copy of a prior Board decision awarding service connection for hypertension secondary to PTSD.  Pursuant to 38 C.F.R. § 20.1303, decisions of the Board are considered nonprecedential as each case is decided on the basis of the individual facts in light of the applicable law and regulations.  Apart from the lack of precedential value, because different evidence in cases of other veterans affects the outcome of each individual case, prior Board decisions do not compel the conclusion that the facts in this case calls for a grant of service connection.  While the Board has considered the prior Board decision, it is not binding and does not carry controlling weight over the outcome of this appeal; rather, the facts of this particular case alone are determinative.

Based on the foregoing, the preponderance of the evidence is against the claim for service connection for hypertension.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan, 573 F.3d at 1287 (Fed. Cir. 2009).

B.  Hepatitis C

The Veteran likewise contends that his hepatitis C had its onset in service or is otherwise related to service.

The Veteran's service treatment records include no complaint, finding, or diagnosis with respect to the claimed hepatitis C.  No related abnormalities were found on April 1976 discharge examination.

Following service, private treatment records, including 1985 and 2007  hospitalization reports, reflect a history of cocaine abuse including intravenous use as well as high risk sexual behavior.

VA treatment records dated in April 2008 reflect that the Veteran was found to be hepatitis C positive as a result of a series of urine drug screens.  A history of cocaine dependence and substance abuse was indicated.  It was noted that he first used cocaine at age 22, and had been using almost continuously.  

A June 2009 VA hepatology consult reflects diagnosis of hepatitis C in 2009.  Risk factors of intravenous drug use in 1989, for approximately 5 to 6 years, nasal cocaine use, also in 1989 for approximately 5 to 6 years, and sexual partners with a history of sexually transmitted disease in 1989 were noted.

On VA examination in December 2016, the Veteran stated that he was diagnosed with hepatitis 5 years prior to examination.  He denied any blood transfusions, though he had his appendix out prior to service and was unsure whether he had a transfusion.  He did note a history of intravenous drugs in the 1970s, and gave a date of approximately 1979, as well as snorting cocaine, sharing instruments, and high risk sexual behavior.

The examiner diagnosed hepatitis C.  After examination and review of the claims file, the examiner opined that the claimed hepatitis C less likely than not incurred in or caused by an in-service injury, event, or illness.  In so finding, the examiner noted that there was no evidence that the Veteran had hepatitis C while on active duty.  His continued high risk behavior, i.e. sharing drug paraphilia, was more likely than not the cause of his contracting hepatitis C.

Here, the medical evidence of record documents diagnosis of hepatitis C in 2008, approximately 30 years after discharge from service.  The Board again notes that the passage of many years between discharge from active service and the documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson, 230 F.3d at 1333; Shaw, 3 Vet. App. at 365.

Moreover, none of the pertinent evidence of record addresses a relationship between the Veteran's hepatitis C and service, and the only pertinent medical opinion of record is that of the December 2016 VA examiner, who had a thorough review of all pertinent evidence and found it less likely than not that the Veteran's hepatitis C had its onset in service or is otherwise related to service. Thus, the only credible, probative opinion of record weighs against the claim, and the Veteran has not presented or identified any medical opinion or other competent evidence that, in fact, supports his claim.

The Board has considered the Veteran's statements to the effect that he had symptoms of hepatitis C in service, suggesting that his disability had its onset in service.  The Board again acknowledges that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson, 581 F.3d at 1316.  In any event, the probative value of the Veteran's general assertions in this regard is outweighed by the probative evidence of record outlined above that documents no in-service complaints or diagnosis, or post-service diagnosis related service, to include the opinion of the December 2016 VA examiner.  Furthermore, we find the lay evidence to be inconsistent with the service treatment records and post-service treatment records relating onset of hepatitis C many years after service.  

Moreover, to the extent that the record reflects that the Veteran's risk factors for hepatitis C included drug/alcohol use potentially during service, under 38 C.F.R. § 3.301(c), an injury or disease incurred during active service is not deemed to have been incurred in the line of duty if such injury or disease was the result of the abuse of alcohol or drugs by the person on whose service benefits are claimed. 38 C.F.R. § 3.301(d).  For purposes of applying the above rule, alcohol abuse means the use of alcoholic beverages over time, or such excessive use at one time, sufficient to cause disability or death of the user, and drug abuse means the use of illegal drugs to enjoy their intoxicating effects.  Id. 

The Board acknowledges that alcohol and drug abuse will not be considered of misconduct origin if they are used for therapeutic purposes.  See 38 C.F.R. § 3.301(c)(3).  In this case, however, the Veteran has not alleged use of drugs and alcohol for therapeutic purposes, and there is no objective evidence of such a link.

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for hepatitis C.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

III.  Increased Rating for PTSD

The Veteran also contends that he is entitled to an increased rating for his service-connected PTSD.

The Veteran's PTSD is rated as 50 percent disabling pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411. This diagnostic code provides that PTSD is to be rated under the General Rating Formula for evaluating psychiatric disabilities other than eating disorders.  

Under the general formula, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir. 2013) the Federal Circuit stated that "a veteran may only qualify for a given disability rating under       § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that          "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

To the extent that the medical evidence reflects diagnoses of other psychiatric disorders, where it is not possible to distinguish the effects of nonservice-connected conditions from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).

VA treatment records dated from 2013 reflect that the Veteran participated in an anger management therapy group.  In addition, these records track his symptoms of anger, irritability, social isolation, thoughts of violence, nightmares, sleep difficulties, depression, and anxiety.

VA treatment records noted a Global Assessment of Functioning (GAF) score of 63 in November 2013.

In March 2014, the Veteran reported dealing with chronic irritability and occasional angry verbal outbursts.  On mental status examination, the Veteran was alert and fully oriented.  His appearance was neat.  His mood was generally euthymic, and affect was appropriate to the topic.  His speech was generally appropriate.  He denied current or recent audio/visual hallucinations, and there was no clear indication of a psychosis.  No delusions were elicited during the interview.  Thought process appeared generally within normal limits.  He admitted to one prior suicidal gesture/attempt in the 1980s.  He denied current or recent suicidal/homicidal ideation, plan, or intent.  A diagnostic impression of major depressive disorder, cognitive disorder, and PTSD was noted.

An April 2014 VA mental health treatment report reflects the Veteran's report that he had good days and bad days.  His marriage had been "up and down."  He slept 5 to 6 hours at night and still got up to check the windows.  The Veteran also reported anxiety.

On VA treatment in September 2014, the Veteran reported that his depression and anxiety were about the same.  Some nights he had dreams and nightmares, and he reported sleep difficulties.  The Veteran indicated that he got along well with his wife.  He stated that he did all of the cleaning, yard work, and cooking for his wife and daughter.  The Veteran described an instance of hallucinations, and expressed that he heard sounds.  His mood was stable and he had no mania.  On mental status examination, he was alert and oriented.  Mood was euthymic and affect was full range.  There was no indication of auditory hallucinations, thought disorder, suicidal ideation, visual hallucinations, paranoid ideations, or homicidal ideation.  He exhibited good impulse control and judgment.

On VA QTC examination in November 2014, the Veteran reported that he had a good relationship with his wife, daughter, and siblings.  He indicated that he enjoyed fishing, but had no close friends.  The Veteran noted that he had been unemployed since 1997.  Prior to that, he worked as a welder for 7 years until the company shut down.  The Veteran saw a psychiatrist and therapist at VA, and took medication daily for anxiety, sleep, depression, and insomnia.  He reported that he attempted to kill himself in traffic in the 1990s, and was admitted to the VA psychiatric unit.

The examiner indicated that the following symptoms applied to the Veteran's psychiatric disorder:  depressed mood, anxiety, suspiciousness, and chronic sleep impairment.  The Veteran reported that his mood was mostly "up and down." He felt happy for a few hours, and then sad/tearful for a few hours.  He had difficulty falling and staying asleep.  He did not have suicidal ideation, homicidal ideation, or audio or visual hallucinations.  He did not have major depressive or manic episodes, or excessive worry. 

The examiner diagnosed PTSD, and found that the disability was productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.

On VA examination in November 2016, the Veteran continued to report good relationships with his siblings.  He had been married since 1987, and his adult daughter lived with them.  He reported a supportive relationship with them.  With respect to treatment, the Veteran was seen at VA for psychotropic medication management, and was prescribed medications to manage anxiety, depression, and insomnia.

The Veteran reported that his wife said he had been acting "crazy" lately, which he described being forgetful, thinking about death, being easily irritated, and snapping at his wife.  He also described an incident with a police office where he tore up a ticket in front of the officer and wound up getting into a shouting match at the police station.  The Veteran also described an incident at a dollar store where he was accused of stealing and got so angry that he threw everything off of the counter onto the floor.  He went to get his tire iron to confront the cashier, but was talked out of it by others.  The Veteran also indicated that he took a contractor to court for doing poor work on his house, and when the judge dismissed the case, he shouted in the court and had to be escorted by five deputies out of the courthouse.

In addition to experiencing emotional dysregulation, the Veteran stated that when he heard trains, he became very anxious.  He also reported that electrical smells concerned him.  The Veteran also reported continued sleep difficulties as well as sadness and low motivation.

The examiner indicated that the following symptoms applied to the Veteran's diagnosis: depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, impaired judgment, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a work-like setting, and impaired impulse control, such as unprovoked irritability with periods of violence.

On mental status examination, the Veteran was cooperative, and presented as casually dressed and adequately groomed.  He made appropriate eye contact with the examiner.  He was alert and oriented.  He described his mood as fine, and his affect was observed as constricted.  At times, the Veteran's voice was loud and he became animated when describing recent instances of perceived injustices.  

The Veteran's speech was normal in rate, rhythm, and prosody.  There was no psychomotor agitation or retardation present.  He did not show evidence of psychosis or delusional thinking.  He denied current active suicidal or homicidal ideation.  His thought process was logical.  He appeared to be an adequate historian.  Insight and judgment were also adequate.

The examiner diagnosed PTSD, and found that the disability was productive of occupational and social impairment with reduced reliability and productivity.

A December 2016 VA industrial survey report reflects the Veteran's report that his PTSD caused him to keep to himself more than he should.  He also reported difficulties with anger and attention.  The Veteran indicated that he had good relationships with his siblings, though he did not have any peer relationships and socialized very little with others.  The Veteran also reported a good relationship with his wife and daughter.  He attended church and enjoyed fishing.

He reported that he had anger, social isolation, depression, and mood swings since leaving the military.  He stated that he did not trust anyone and stayed to himself.  The Veteran also reported that he experienced sleep difficulties and nightmares.  He had tried to control his mood with drugs and alcohol, but he had not used these in years.  He had not sleep more than 5 to 6 hours at night since leaving service.  

The Veteran reported that he had held 4 jobs since leaving service.  He went to jail in 2006 for assaultive behavior.  He was hospitalized in a psychiatric hospital after leaving jail for 7 days.

On mental status examination, the Veteran was alert and oriented, and his affect was full range.  His mood was mildly depressed due to his health.  He cried when discussing his health.  The Veteran's cognitive, emotional and judgment functioning appeared intact.  

In a written statement received in December 2016, the Veteran's sister described his difficulties with mental disorder since service.  She noted that he got in a physical altercation with someone at his first job after service.  She noted that she was admitted for psychiatric hospitalizations on a number of occasions.  In addition, he had been in county jail more than five times for aggressive behavior and assault.  She wrote that he had been isolated from family and friends.  He rarely went out in public for fear of being threatened by people looking at him.

On VA treatment in February 2017, the Veteran reported that he had been having suicidal and homicidal thoughts related to an incident where a man who had worked on his home returned to his property and tried to steal items, thought he denied current intention.  The Veteran denied current intent or plan, and was urged to use coping strategies learned in therapy.

Affording the Veteran the benefit of the doubt, the Board finds that the aforementioned evidence demonstrates occupational and social impairment with deficiencies in most areas throughout the appeal period.  In so finding, the Board notes that the evidence of has varied, but reflects symptoms of anxiety, emotional and social withdrawal, depression, mood swings, and sleep disturbances.  In particular, more recent examination and treatment records reflect unprovoked irritability, thoughts of harming self or others, and significant interpersonal difficulties due to anger and irritability, and document fights and altercations with others.  Such symptomatology is consistent with a higher 70 percent rating.  Accordingly, the Board finds that a 70 percent rating is warranted throughout the appeal period.

However, examinations and treatment records do not indicate that the Veteran's symptoms rise to the severity, frequency, and duration required of a 100 percent rating.  Although the record appears to document incidents of hallucinations, the Veteran's overall disability picture does not rise to the severity of that indicated with a 100 percent rating.  For example, at no point in the claims file was evidence found of persistent danger of hurting self or others, intermittent ability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives, own occupation or own name, nor was evidence of a similar type and degree of such symptoms found. Rather, the Veteran consistently appeared appropriately groomed, capable of maintaining effective relationships with his wife, child and siblings, and participated in therapy group.  Thus, affording the Veteran the benefit of the doubt, a 70 percent rating, but no higher, is warranted.  

The Board further notes that only one GAF score of 63 was assigned during this appeal. Overall, the disability picture presented by the GAF score does not provide a basis for rating in excess of 70 percent.  See DSM-V (GAF score ranging from 51 to 60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-worker), while a  GAF from 61-70 is defined as some mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships)).  

The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record)."

Accordingly, the Board finds that a 70 percent, but no higher, rating for PTSD is warranted for the entire appeal period.





ORDER

Entitlement to service connection for hypertension, to include as secondary to service-connected PTSD, is denied.

Entitlement to service connection for hepatitis C is denied.

A 70 percent rating for PTSD is granted, subject to the controlling regulations applicable to the payment of monetary benefits.


REMAND

The Board's review of the record reveals that additional development on the remaining claims on appeal is warranted, even though such will, regrettably, further delay an appellate decision on the matter on appeal.

Once VA undertakes to provide an examination, it is obligated to insure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Moreover, the Court of Appeals for Veterans Claims (Court) has held "that a remand by this Court or the Board confers on the veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  Stegall v. West, 11 Vet. App. 268, 271   (1998).  As such, compliance with the terms of the remand is necessary prior to further appellate review, and if not, "the Board itself errs in failing to ensure compliance." Id.   

Thoracolumbar and Cervical Spine

The Veteran contends that he suffers from low back and neck disabilities that had their onset in service, and stemmed from injury incurred while moving a locker.  The Veteran's service treatment records include complaints of pain in the right posterior area of the neck in October 1975 of low back pain following an injury while moving a wall locker in December 1975.

Following service, January 1997 emergency room treatment report reflects complaints of low back pain with left-sided radicular pain.  Herniated nucleus pulposus was indicated.  1998 vocational rehabilitation evaluation reports reflect that the Veteran injured his back at work in November 1996.  VA treatment records dated in the 2000s reflect assessment of degenerative joint and disc disease of the cervical and lumbar spine.  Private treatment records dated in 2013 and 2014 reflect that the Veteran reported current episodes of back pain beginning in 1996 with no precipitating event or injury, and neck pain beginning in 1998.

The Veteran was afforded VA examination in April 2013, at which time that examiner opined that it was less likely than not that the Veteran's neck and low back pain were incurred in or caused by anything that occurred during service, including the complaints therein.  

The Veteran's treating physician submitted statements in 2014 and 2015 that he could not say how long the Veteran's lumbar and cervical spine disabilities existed, or definitively state their cause; however, it was at least as likely as not that the documented in-service injury marked the onset or cause, or contributed to the current back and neck disabilities.

As neither the Veteran's treating VA physician nor the April 2013 VA examiner addressed the work-related back injury, the claims were remanded for additional examination and opinion in 2016.  That examiner was specifically asked to address the reports of post-service work injury in 1996 as well as the VA treating physician's opinions.

The Veteran was afforded another examination in December 2016, at which time the examiner opined that the claimed back and neck disabilities were less likely than not related to service.  The examiner noted that the in-service injury was considered, but there was no chronicity for low back pain in service and no reported issue in service.  The Veteran next reported back pain in 2003, after years of working at jobs that required a high level of wear and tear on the back and neck, including as a welding. There was no evidence that the one in-service injury caused any lasting condition that prohibited the Veteran from seeking employment in occupation as requiring repetitive heavy lifting and prolonged standing.

Again, the VA examiner did not consider and address the report of the 1996 work injury or the VA physician's opinion.  Moreover, as pointed out by the Veteran in 2017 statements, the examiner appears to base her opinion on the strain involved in the Veteran's post-service work duties without any support in the record for the conclusions reached.

Given the foregoing, the Board believes that an additional examination and opinion should be obtained.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Headaches

The Veteran contends that he is entitled to service connection for a headache disorder, to include as secondary to service-connected erectile dysfunction and medication used to treat erectile dysfunction.

The Veteran was afforded a VA examination in December 2016, at which time the examiner found it less likely than not that the claimed headaches were incurred in or caused by service, noting that there was no evidence that the Veteran was seen for, complained of, or was treated for headaches while on active duty.

With respect to the claim for service-connected on a secondary basis, the examiner noted that while headaches were a known side effect of Viagra, the Veteran described headaches related to neck pain, and there was no history of reported headache after using Viagra.  Therefore, she found it less likely than not that the condition was caused or aggravated by medication used to treat erectile dysfunction.

As noted by the Veteran in 2017 statements, his service treatment records reflect that he was seen for complaint of headache along with upper respiratory infection in June 1976.  Moreover, the examiner failed to address the Veteran's contentions of onset of a chronic headache disorder that had continued and worsened since service.

For the foregoing reasons, the Board believes that this examination is inadequate, and additional examination and opinion is warranted.

In addition, given that the Board is remanding the claim for service connection for cervical spine disorder, and the VA examiner related the Veteran's headaches to his cervical spine disorder, the Board finds these matters inextricably intertwined, inasmuch as a grant of service connection for a cervical spine disability could affect the outcome of this claim. See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Further consideration of the claim for entitlement to service connection for headaches must be deferred to avoid piecemeal adjudication. See Bagwell v. Brown, 9 Vet. App. 337 (1996).

TDIU

Finally, we find the remanded issues intertwined with the issue of entitlement to a TDIU inasmuch as a grant of service connection for these disabilities and assignment of a disability rating could affect the outcome of this claim. See Parker, 7 Vet. App. 116; Harris, 1 Vet. App. at 183.  Further consideration of the claim for entitlement to service connection for TDIU must also be deferred.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Assist the Veteran in associating with the claims folder updated treatment records, to include updated VA treatment records.

2.  The Veteran should be afforded a VA examination by an appropriate examiner-OTHER THAN THE DECEMBER 2016 VA EXAMINER-to determine the nature and etiology of his claimed low back and neck disorders.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file. 

The Veteran has contended that his current low back and neck pain were caused by injuries during service. Specifically, he has asserted that heavy lifting, carrying ruck sacks, and an injury after a wall locker fell on him caused his current low back and neck disorders.

The examiner should note that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that any current low back disorder manifested during service or is otherwise causally or etiologically related to his service, to include any injury or therein.  

The examiner should also opine as to whether it is at least as likely as not that any current neck disorder manifested during service or is otherwise causally or etiologically related to his service, to include any injury or therein.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is medically sound to find in favor of such a conclusion as it is to find against it.)

The examiner should also specifically address the following evidence of record:

(a) Service treatment records including complaints of pain in the right posterior area of the neck in October 1975 and low back pain following an injury while moving a wall locker in December 1975;

(b) 1998 private vocational rehabilitation records that note a November 1996 work injury to the low back that prevented the Veteran from continuing employment as a welder; and a May 2004 VA treatment note that indicated that the Veteran had applied for worker's compensation and SSA disability following a November 1996 back injury, and 2013/2014 private treatment records reflecting onset of back and neck symptoms in 1996-1998; 

(c) 2014 and 2015 opinions from the Veteran's treating VA physician indicating that it was as likely as not that the in-service back and neck injuries mark the onset, cause, or contribute to his current back and neck conditions.

THE EXAMINER IS SPECIFICALLY ASKED TO CONSIDER AND ADDRESS WHETHER THE VETERAN HAD AN UNRESOLVED BACK/NECK CONDITIONS FROM SERVICE, PRIOR TO THE 1996 WORKPLACE INJURY.

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  The Veteran should be afforded a VA examination by a qualified examiner-OTHER THAN THE DECEMBER 2016 VA EXAMINER-to determine the nature and etiology of any headaches that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records. 

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should state whether it is at least as likely as not that the Veteran currently has headaches that had their onset in or are otherwise related to his military service.  In providing the requested opinion, the examiner is asked to consider and address the 1976 report of headaches, as well as the Veteran's report of onset of a chronic headache disorder in and since service.

The examiner should also opine as to whether it is at least as likely as not that any current headaches are either caused by or permanently aggravated by the Veteran's service-connected erectile dysfunction, to include the medications prescribed for that disability, or by a cervical spine disability.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  After completing any additional notification or development deemed necessary, the Veteran's claims should be readjudicated.   If the claims remains denied, the Veteran should be furnished with a supplemental statement of the case and afforded a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_______________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


